UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 76 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion—has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s classAshares. † Returns for the six-month period are not annualized, but cumulative. 4 Global Income Trust Interview with your fund’s portfolio manager Bill, what was the environment like in global bond markets during the six months ended April30, 2014? The global business cycle remained on steady footing during the past six months, providing a generally benign backdrop for financial markets. However, divergences between emerging-market [EM] economies continued to expand, and rising global risks — particularly in Asia — increased the likelihood of greater market volatility. At the end of March, leading economic indicators in all of the largest developed markets were stronger than they were six months earlier, while only about 60% of emerging markets exhibited stronger leading indicators. According to Bloomberg’s Financial Condition Indexes, credit conditions in the United States and Europe reached their best levels since the 2007–2008 financial crisis, but hit new cycle lows in many developing markets and Asia. Global credit spreads — the yield premium offered over U.S. Treasuries — continued to narrow, particularly in peripheral eurozone countries. In the United States, the Federal Reserve surprised investors at its December policy meeting by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Income Trust 5 on the news, with the yield on the benchmark 10-year Treasury reaching 3.04% by the end of December. In January, with the central bank beginning the process of reducing its bond-buying, lackluster U.S. economic data coupled with concern about EM currencies caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The bond markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions, and by the fact that the crisis in Ukraine remained localized. U.S. interest rates rose slightly in March only to decline marginally again in April, as the Fed reiterated that it is likely to keep its target for short-term interest rates close to zero for a “considerable time” after its bond purchases end. Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Global Income Trust The fund outpaced its benchmark and the average return of its Lipper peer group by considerable margins at net asset value. What factors fueled this solid relative performance? Collectively, our credit holdings — both corporate and mortgage-related — were the biggest contributors to relative performance. Our positions in investment-grade and high-yield corporate bonds were aided by solid corporate fundamentals and consistent investor demand. In mortgage credit, our investments in commercial mortgage-backed securities [CMBS] were the primary contributors. Within CMBS, the fund benefited from solid security selection in subordinated “mezzanine” bonds rated BBB/ Baa, which offered higher yields at what we believed were acceptable risks. Allocations to non-agency residential mortgage-backed securities [RMBS] and interest-only CMBS also modestly helped relative performance. Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality will vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Global Income Trust 7 Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], provided a further notable boost to the fund’s return. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, positioning the fund for higher mortgage rates worked well, as rates rose steadily during the final months of 2013. How was the fund positioned with respect to interest - rate sensitivity versus the benchmark? In the United States, the fund was defensively positioned for a rising-rate environment, as its duration was relatively short — particularly on the intermediate, 5- to 10-year portion of the Treasury yield curve — and was actually negative on an absolute basis. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe they will begin to rise as the central bank continues to reduce its bond purchases. Outside the United States, we had overweight allocations in Spain, Greece, and Italy, along This chart shows how the fund’s top currency holdings have changed over the last six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust with underweight allocations in Germany and France. This strategy worked well as rates in peripheral European countries declined and yield spreads tightened versus Germany and France. All told, the fund’s duration and yield-curve positioning meaningfully aided performance for the period, led by our non-U.S. strategy. How did your currency strategy affect performance? Beneficial exposure to the Japanese yen and Canadian dollar was more than offset by negative results from our positioning in the euro, the British pound sterling, and several other currencies. As a result, our currency strategy was a slight detractor. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to implement our active currency strategy. What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. What’s more, we expect to see an improving ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust 9 U.S. growth trend reflected in Europe and in developing Asian countries. In addition to weather, a significant inventory overhang was another factor in the weak economic readings we saw early this year, and we believe it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in 2014’s first quarter, which contributed to an anemic 0.1% growth in GDP, left manufacturers with excess inventory. Consequently, when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level, in our view. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, the central bank may begin reducing its stimulus efforts faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have underweight exposure relative to the benchmark on the 2- to 5-year portion of the yield curve, since we believe that is the area of the curve that would be most affected by adjustments in Fed policy. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to mortgage, corporate, and sovereign credit via allocations to mezzanine CMBS, investment-grade bonds, and peripheral eurozone bonds, respectively. Concerning prepayment risk, we will continue to seek to capitalize on anticipated slower prepayment speeds through allocations to CMOs. Lastly, as of period-end, uncertainty regarding liquidity was dampening the returns of non-agency RMBS. We are, however, planning to maintain our RMBS positions because when this sector normalizes, our holdings may rebound. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, and Michael V. Salm. 10 Global Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.14% 6.97% 6.87% 6.87% 6.33% 6.33% 6.84% 6.70% 6.87% 7.22% 7.23% 7.22% 10 years 83.05 75.72 72.34 72.34 69.91 69.91 78.42 72.62 78.64 86.98 87.23 86.94 Annual average 6.23 5.80 5.59 5.59 5.44 5.44 5.96 5.61 5.97 6.46 6.47 6.46 5 years 66.03 59.39 59.95 57.95 59.90 59.90 63.88 58.55 63.89 68.12 68.34 68.08 Annual average 10.67 9.77 9.85 9.57 9.84 9.84 10.38 9.66 10.38 10.95 10.98 10.94 3 years 8.08 3.76 5.63 2.73 5.64 5.64 7.17 3.68 7.22 8.81 8.95 8.78 Annual average 2.63 1.24 1.84 0.90 1.84 1.84 2.33 1.21 2.35 2.85 2.90 2.85 1 year 2.69 –1.41 1.93 –3.05 1.84 0.84 2.38 –0.94 2.35 2.91 2.98 2.89 6 months 4.27 0.10 3.90 –1.10 3.89 2.89 4.11 0.72 4.15 4.42 4.36 4.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Income Trust 11 Comparative index returns For periods ended 4/30/14 Barclays Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund) —† 6.75% 10 years 63.00% 63.48 Annual average 5.01 5.00 5 years 28.52 40.05 Annual average 5.15 6.86 3 years 6.50 9.26 Annual average 2.12 2.97 1 year 1.62 –0.13 6 months 2.10 2.57 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/14, there were 227, 204, 147, 118,77, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.192 $0.145 $0.143 $0.177 $0.176 $0.210 $0.213 $0.209 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $12.57 $13.09 $12.51 $12.51 $12.45 $12.87 $12.54 $12.56 $12.57 $12.57 4/30/14 12.91 13.45 12.85 12.85 12.78 13.21 12.88 12.90 12.90 12.90 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.97% 2.86% 2.15% 2.15% 2.72% 2.63% 2.70% 3.26% 3.35% 3.26% Current 30-day SEC yield 2 N/A 2.17 1.52 1.52 N/A 1.95 2.02 2.43 2.60 2.52 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Global Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.13% 6.97% 6.86% 6.86% 6.33% 6.33% 6.83% 6.70% 6.86% 7.22% 7.22% 7.22% 10 years 75.22 68.21 64.95 64.95 62.74 62.74 70.87 65.32 70.99 79.09 79.31 79.04 Annual average 5.77 5.34 5.13 5.13 4.99 4.99 5.50 5.16 5.51 6.00 6.01 6.00 5 years 72.50 65.60 66.21 64.21 66.30 66.30 70.45 64.91 70.42 74.80 75.02 74.76 Annual average 11.52 10.61 10.70 10.43 10.71 10.71 11.26 10.52 11.25 11.82 11.85 11.81 3 years 11.27 6.82 8.76 5.78 8.86 8.86 10.43 6.84 10.47 12.09 12.24 12.07 Annual average 3.62 2.22 2.84 1.89 2.87 2.87 3.36 2.23 3.38 3.88 3.92 3.87 1 year 3.01 –1.11 2.25 –2.75 2.23 1.23 2.78 –0.56 2.75 3.31 3.38 3.29 6 months 4.87 0.68 4.52 –0.48 4.50 3.50 4.80 1.39 4.75 5.02 5.05 5.02 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/13 1.10% 1.85% 1.85% 1.35% 1.35% 0.82% 0.75% 0.85% Annualized expense ratio for the six-month period ended 4/30/14 1.13% 1.88% 1.88% 1.38% 1.38% 0.86% 0.79% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Global Income Trust 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.72 $9.50 $9.50 $6.98 $6.99 $4.36 $4.00 $4.46 Ending value (after expenses) $1,042.70 $1,039.00 $1,038.90 $1,041.10 $1,041.50 $1,044.20 $1,043.60 $1,043.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.66 $9.39 $9.39 $6.90 $6.90 $4.31 $3.96 $4.41 Ending value (after expenses) $1,019.19 $1,015.47 $1,015.47 $1,017.95 $1,017.95 $1,020.53 $1,020.88 $1,020.43 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Global Income Trust 15 Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Income Trust 17 The fund’s portfolio 4/30/14 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (35.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $238,346 $189,366 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 22,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 3,221,208 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,584,303 1,279,325 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 3,150,529 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 4,110,000 6,863,960 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 113,750 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 528,240 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) units 790 328,763 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 246,905 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 214,450 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 3,329,000 5,221,475 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,410,000 2,021,674 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 7,009,415 Germany (Federal Republic of) unsec. bonds Ser. 2007, 4 1/4s, 2017 (Germany) EUR 2,750,000 4,297,262 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 63,105 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 156,351 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 151,502 133,987 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 121,502 107,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 157,502 140,297 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 205,502 184,188 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 615,502 553,876 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 187,502 169,704 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 319,502 291,825 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 405,502 374,555 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 289,502 270,521 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 145,502 137,593 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 275,503 263,754 18 Global Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (35.6%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 97,503 $94,745 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 711,503 702,571 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 115,503 116,014 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 409,503 418,230 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 121,503 126,156 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 367,503 388,622 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 1,101,503 1,184,041 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 117,859 129,181 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 462,011 515,424 Hellenic (Republic of) unsec. bonds 4 3/4s, 2019 (Greece) EUR 699,000 962,171 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) $470,000 487,038 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 485,000 437,315 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 1,070,000 1,766,616 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 2,440,000 3,877,838 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 3,150,000 4,920,177 Italy (Republic of) unsec. bonds 4 1/2s, 2018 (Italy) EUR 4,114,000 6,397,827 Italy (Republic of) unsec. bonds 3 3/4s, 2016 (Italy) EUR 2,180,000 3,217,138 Japan (Government of) 30 yr sr. unsec. unsub. bonds 2.3s, 2040 (Japan) JPY 311,300,000 3,463,778 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 14,057,428 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,212,217 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 265,752 Mexican (Government of) bonds Ser. M 10, 8s, 2015 (Mexico) MXN 36,810,000 2,992,238 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,671,667 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $235,000 255,856 Poland (Republic of) unsec. bonds 5s, 2016 (Poland) PLN 4,460,000 1,531,822 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 552,300 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 82,200 91,480 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 201,610 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,358,991 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,622,400 Spain (Kingdom of) sr. unsec. unsub. bonds 5.85s, 2022 (Spain) EUR 1,160,000 1,979,180 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 12,230,000 19,006,071 Global Income Trust 19 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (35.6%)* cont. Principal amount Value Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 $260,079 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 (Sweden) SEK 3,585,000 551,352 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 756,187 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $375,000 341,813 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,460,000 2,810,566 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 350,000 645,247 Total foreign government and agency bonds and notes (cost $112,533,700) CORPORATE BONDS AND NOTES (26.6%)* Principal amount Value Basic materials (1.7%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $151,000 $149,490 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 175,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,820 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 420,000 440,746 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 285,000 298,321 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 168,268 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 160,053 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 347,279 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 177,098 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 190,319 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 315,454 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 99,000 108,132 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 41,000 44,613 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 163,715 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 168,491 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 121,561 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 317,847 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 113,583 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 209,494 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 164,248 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 955,000 1,190,896 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 300,000 392,331 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 380,487 20 Global Income Trust CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Capital goods (0.3%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 $285,000 $294,975 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 100,275 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 341,561 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 52,031 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 30,304 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 105,000 146,823 Communication services (2.4%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 114,471 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,446 American Tower Corp. sr. unsec. notes 7s, 2017 R 130,000 151,277 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 125,000 128,890 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 310,000 310,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 94,331 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 210,671 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 156,504 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 156,896 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 628,795 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 134,693 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 518,000 587,529 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 95,337 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 204,894 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 375,505 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 279,386 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 580,000 772,049 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 153,000 153,918 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 382,826 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 156,882 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 175,000 181,369 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 60,000 76,837 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 139,526 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 578,671 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 38,000 54,906 Global Income Trust 21 CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Communication services cont. Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 $127,000 $170,498 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 147,851 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 422,445 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 28,800 721,173 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 315,000 329,021 Consumer cyclicals (1.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 115,000 158,199 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 564,125 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 69,059 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 97,750 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 170,000 227,295 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 170,400 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 425,000 451,563 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 105,000 99,143 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 260,606 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 247,000 322,311 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 19,942 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 640,000 678,552 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 171,000 172,710 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 244,000 247,660 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 31,050 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 215,000 255,805 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 94,000 106,028 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 61,000 69,801 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 29,000 31,862 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 153,703 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 162,219 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 220,000 231,550 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 175,000 214,268 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 127,435 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 31,472 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 180,000 185,296 22 Global Income Trust CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Consumer cyclicals cont. O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 $150,000 $150,021 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,829 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 260,000 264,118 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 295,932 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 65,000 66,300 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 35,090 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 40,000 52,802 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 38,459 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 105,000 106,518 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 385,000 365,898 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 236,518 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 245,876 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 66,689 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 75,000 74,531 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 318,574 394,416 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 81,000 84,089 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 109,989 ERAC USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 445,000 476,383 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 377,000 353,516 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 745,080 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 219,486 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 205,271 Energy (1.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 117,150 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 606,107 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 203,876 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 209,202 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 154,377 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 125,850 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 254,149 Global Income Trust 23 CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Energy cont. Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) $310,000 $273,803 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 55,674 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 330,000 298,650 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 176,589 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 25,000 26,215 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 63,686 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 230,427 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 190,481 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 300,000 239,787 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 30,000 17,475 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 110,000 106,421 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 140,000 126,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 422,000 471,058 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 620,547 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,308 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 85,723 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 151,653 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 184,795 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 12,029 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 565,991 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 36,000 47,236 Williams Partners LP sr. unsec. notes 5.4s, 2044 45,000 47,109 Williams Partners LP sr. unsec. notes 4.3s, 2024 45,000 45,801 Financials (10.9%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 812,000 872,047 Aflac, Inc. sr. unsec. notes 6.9s, 2039 295,000 392,095 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 136,327 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 414,000 553,725 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 511,449 24 Global Income Trust CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Financials cont. ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R $465,000 $472,232 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 652,783 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 314,581 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 519,920 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 445,724 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 420,000 425,258 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 216,000 293,280 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 395,000 402,900 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 230,000 273,551 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 326,195 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 300,000 336,000 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 593,000 608,566 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 222,367 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 218,143 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 585,000 636,636 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 220,000 229,258 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,370 Citigroup, Inc. jr. unsec. sub. FRB bonds 5.9s, perpetual maturity 245,000 241,938 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 292,193 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 92,709 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 373,600 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 117,824 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 380,130 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 217,500 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 380,000 475,229 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 270,000 317,989 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 150,000 152,092 EPR Properties unsec. notes 5 1/4s, 2023 R 285,000 294,044 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 116,000 107,300 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 129,744 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $830,000 1,081,576 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 788,000 736,780 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 236,731 Global Income Trust 25 CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 $11,000 $12,666 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 220,000 259,325 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 229,000 260,813 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 320,133 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 165,000 164,776 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 326,832 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 570,000 832,200 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 207,500 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 758,024 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,124,600 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 242,550 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 402,675 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.236s, 2047 964,000 751,920 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 282,225 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 739,375 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 221,540 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 530,000 564,450 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 670,035 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 220,000 267,300 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 135,625 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 155,000 158,898 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 110,712 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 205,000 222,938 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 36,112 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 45,000 69,057 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 866,182 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 30,966 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 95,332 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 493,060 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 92,813 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 266,995 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 110,223 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,152,613 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 80,000 84,691 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 342,000 361,837 26 Global Income Trust CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $88,000 $91,931 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 820,000 960,425 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 635,491 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 491,798 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 267,208 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 450,000 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 678,418 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 270,000 293,204 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 208,250 Standard Chartered PLC 144A jr. unsec. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 100,000 109,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 330,000 320,036 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 550,000 454,438 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 99,486 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 278,322 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 229,720 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 462,150 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 100,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 699,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 100,750 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,240,673 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 449,761 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 725,000 741,299 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 320,250 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 262,890 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 289,512 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 130,500 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 143,775 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 120,000 121,693 Global Income Trust 27 CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 $175,000 $209,262 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,210 Supra-Nation (2.1%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,085,993 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 4,044,402 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) EUR 450,000 751,485 Technology (0.5%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 $322,000 292,539 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 435,000 436,179 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 95,000 95,312 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 155,150 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 240,784 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 100,000 119,250 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 225,563 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 330,709 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,712 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 56,053 60,397 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 77,344 83,145 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 112,729 131,752 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 39,000 37,029 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 76,000 70,549 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 164,493 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 169,152 194,102 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 34,611 38,073 Utilities and power (3.3%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 67,074 Beaver Valley Funding Corp. sr. bonds 9s, 2017 42,000 44,248 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 519,204 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 63,424 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 164,932 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 363,475 28 Global Income Trust CORPORATE BONDS AND NOTES (26.6%)* cont. Principal amount Value Utilities and power cont. EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) $360,000 $374,731 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 141,531 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 110,299 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 604,993 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 375,000 384,844 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,133,495 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 193,403 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 598,205 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 230,163 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 639,809 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 126,895 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 381,492 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 186,385 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 139,872 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 39,908 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 357,000 356,108 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 460,267 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 223,630 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 286,220 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 705,580 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 247,200 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,101 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 680,987 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 353,175 West Penn Power Co. 144A sr. bonds 5.95s, 2017 170,000 193,000 Westar Energy, Inc. sr. mtge. bonds 8 5/8s, 2018 145,000 183,785 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 34,285 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 858,013 Total corporate bonds and notes (cost $82,736,514) Global Income Trust 29 MORTGAGE-BACKED SECURITIES (23.5%)* Principal amount Value Agency collateralized mortgage obligations (8.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.991s, 2032 $74,992 $112,887 IFB Ser. 3408, Class EK, 25.181s, 2037 28,475 41,377 IFB Ser. 3072, Class SM, 23.239s, 2035 83,591 119,462 IFB Ser. 3072, Class SB, 23.092s, 2035 75,062 106,536 IFB Ser. 3249, Class PS, 21.773s, 2036 58,016 79,204 IFB Ser. 3065, Class DC, 19.403s, 2035 88,236 125,373 IFB Ser. 2990, Class LB, 16.557s, 2034 80,590 105,535 IFB Ser. 4218, Class SB, IO, 6.048s, 2041 2,244,038 401,481 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 1,277,363 231,445 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 1,854,175 425,793 IFB Ser. 271, Class S5, IO, 5.848s, 2042 4,253,946 931,274 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 4,866,621 1,147,206 IFB Ser. 311, Class S1, IO, 5.798s, 2043 4,694,681 1,001,483 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 703,073 154,254 IFB Ser. 314, Class AS, IO, 5.738s, 2043 1,671,217 366,954 Ser. 3632, Class CI, IO, 5s, 2038 69,234 6,492 Ser. 3626, Class DI, IO, 5s, 2037 16,224 264 Ser. 3707, Class PI, IO, 4 1/2s, 2025 540,179 51,765 Ser. 4193, Class PI, IO, 4s, 2043 2,550,523 449,527 Ser. 304, Class C53, IO, 4s, 2032 4,970,495 725,195 Ser. 4141, Class PI, IO, 3s, 2042 4,097,101 565,564 Ser. 4165, Class TI, IO, 3s, 2042 10,687,088 1,461,994 Ser. 13-4206, Class IP, IO, 3s, 2041 3,441,472 480,361 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 5,069,405 583,539 Ser. 3300, PO, zero%, 2037 8,856 7,861 FRB Ser. 3326, Class WF, zero%, 2035 2,805 2,398 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 24.008s, 2036 68,319 104,988 IFB Ser. 07-53, Class SP, 23.642s, 2037 71,961 106,061 IFB Ser. 05-75, Class GS, 19.793s, 2035 66,791 88,998 IFB Ser. 10-46, Class SB, IO, 6.298s, 2040 1,072,718 176,323 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 3,513,431 782,687 Ser. 13-98, Class SA, IO, 5.798s, 2043 1,974,861 426,373 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 2,029,319 442,189 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,090,268 126,896 Ser. 418, Class C24, IO, 4s, 2043 2,563,030 602,712 Ser. 409, Class C16, IO, 4s, 2040 1,269,493 248,847 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,658,217 608,690 Ser. 12-124, Class JI, 3 1/2s, 2042 2,746,269 437,700 Ser. 13-55, Class IK, IO, 3s, 2043 2,274,491 325,889 Ser. 13-35, Class IP, IO, 3s, 2042 5,939,868 676,124 Ser. 13-55, Class PI, IO, 3s, 2042 6,013,974 761,790 Ser. 13-23, Class PI, IO, 3s, 2041 7,904,232 813,187 Ser. 13-55, Class MI, IO, 3s, 2032 3,481,981 473,480 Ser. 03-W10, Class 1, IO, 1.092s, 2043 588,088 17,114 Ser. 07-64, Class LO, PO, zero%, 2037 15,400 13,538 30 Global Income Trust MORTGAGE-BACKED SECURITIES (23.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.498s, 2042 $2,309,725 $545,418 IFB Ser. 11-11, Class PS, IO, 6.448s, 2040 1,549,232 263,371 IFB Ser. 10-56, Class SC, IO, 6.348s, 2040 997,253 188,321 IFB Ser. 10-171, Class SB, IO, 6.298s, 2040 3,392,481 634,462 IFB Ser. 13-124, Class SC, IO, 6.048s, 2041 2,775,510 454,490 IFB Ser. 13-122, Class DS, IO, 5.998s, 2043 1,105,474 188,629 IFB Ser. 13-129, Class CS, IO, 5.998s, 2042 2,408,541 414,269 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 2,530,587 459,175 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 2,354,498 480,833 Ser. 14-58, Class SA, IO, 5.94s, 2044 3,194,000 507,495 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 1,112,109 200,791 Ser. 10-35, Class UI, IO, 5s, 2040 1,201,225 280,294 Ser. 10-9, Class UI, IO, 5s, 2040 1,471,478 338,448 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,630,228 360,900 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 83,079 14,888 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,416,078 692,166 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 6,146,036 1,238,456 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,813,275 242,524 Ser. 13-24, Class PI, IO, 4s, 2042 1,154,498 218,281 Ser. 13-49, Class OI, IO, 3 1/2s, 2043 3,169,738 606,783 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,251,624 392,548 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,758,680 397,084 Ser. 13-53, Class PI, IO, 3s, 2041 5,588,262 776,377 Ser. 14-44, Class IC, IO, 3s, 2028 7,408,397 900,231 Commercial mortgage-backed securities (11.2%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.634s, 2049 F 55,411 55,571 Ser. 06-6, Class AJ, 5.421s, 2045 1,555,000 1,584,035 Ser. 06-5, Class A2, 5.317s, 2047 1,034,133 1,039,287 Ser. 05-4, Class B, 5.118s, 2045 423,000 427,230 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 6,211,952 62,206 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.932s, 2042 601,516 1,418 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero%, 2023 CAD 2,623,362 24 Ser. 07-CD1A, IO, zero%, 2021 CAD 2,719,511 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 $471,000 478,536 FRB Ser. 06-PW11, Class C, 5.607s, 2039 403,000 400,461 Ser. 06-PW14, Class X1, IO, 0.832s, 2038 5,397,546 83,014 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 329,000 332,556 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 1,612,000 1,586,692 Ser. 06-C5, Class XC, IO, 0.735s, 2049 37,747,203 490,714 Global Income Trust 31 MORTGAGE-BACKED SECURITIES (23.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.56s, 2049 $5,951,244 $44,634 Ser. 07-CD5, Class XS, IO, 0.071s, 2044 4,534,754 20,111 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 887,591 FRB Ser. 05-LP5, Class D, 5.257s, 2043 802,000 828,653 Ser. 12-CR1, Class XA, IO, 2.398s, 2045 3,195,247 374,850 Ser. 12-CR3, Class XA, IO, 2.193s, 2045 6,777,227 828,977 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 3,733,014 355,006 COMM Mortgage Trust 144A FRB Ser. 13-CR8, Class AM, 3.965s, 2046 394,000 400,237 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 964,000 870,685 Credit Suisse Commercial Mortgage Trust 144A Ser. 06-C4, Class AX, IO, 0.773s, 2039 8,255,623 100,553 Ser. 07-C2, Class AX, IO, 0.226s, 2049 8,832,107 45,195 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 173,384 190,722 Ser. 02-CP5, Class M, 5 1/4s, 2035 38,636 1,554 Ser. 03-C3, Class AX, IO, 1.74s, 2038 127,543 5 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,405,668 1,410,061 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 582,440 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.16s, 2049 32,427,646 208,834 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,126,000 1,147,732 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 2,452 2,456 Ser. 05-GG4, Class AJ, 4.782s, 2039 1,000,000 1,015,597 Ser. 13-GC10, Class XA, IO, 1.902s, 2046 8,708,512 919,358 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 7,284 7,284 FRB Ser. 13-GC10, Class E, 4.562s, 2046 F 650,000 551,930 FRB Ser. GC10, Class D, 4.562s, 2046 983,000 894,432 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 320,000 339,808 FRB Ser. 07-LD12, Class A3, 6.135s, 2051 681,665 683,696 FRB Ser. 06-LDP7, Class B, 6.025s, 2045 914,000 817,732 FRB Ser. 04-CB9, Class B, 5.964s, 2041 394,000 399,989 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 419,601 FRB Ser. 13-C10, Class D, 4.299s, 2047 419,000 380,298 Ser. 13-C16, Class XA, IO, 1.545s, 2046 5,749,523 425,465 Ser. 06-LDP8, Class X, IO, 0.727s, 2045 1,981,148 22,288 Ser. 06-CB17, Class X, IO, 0.664s, 2043 21,810,172 257,687 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 16,822,632 149,385 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.382s, 2051 569,000 572,053 FRB Ser. 07-CB20, Class C, 6.382s, 2051 401,000 376,270 32 Global Income Trust MORTGAGE-BACKED SECURITIES (23.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C6, Class E, 5 3/8s, 2045 $207,000 $210,751 FRB Ser. 12-C8, Class D, 4.823s, 2045 2,300,000 2,307,865 FRB Ser. 12_LC9, Class D, 4.574s, 2047 474,000 465,292 Ser. 07-CB20, Class X1, IO, 0.206s, 2051 6,836,840 63,924 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 130,698 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 785,280 Ser. 06-C7, Class A2, 5.3s, 2038 515,283 532,669 Ser. 04-C6, Class E, 5.177s, 2036 431,000 431,000 Ser. 04-C8, Class D, 4.946s, 2039 468,000 480,121 Ser. 05-C1, Class D, 4.856s, 2040 518,000 528,723 Ser. 07-C2, Class XW, IO, 0.738s, 2040 814,733 12,361 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.857s, 2039 25,155,209 390,686 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 2,446,044 35,883 Ser. 06-C7, Class XW, IO, 0.85s, 2038 1,334,275 19,801 Ser. 05-C2, Class XCL, IO, 0.494s, 2040 3,415,856 7,119 Ser. 07-C2, Class XCL, IO, 0.172s, 2040 5,221,777 79,481 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 386,749 396,852 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.925s, 2049 101,338 5,766 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 230,000 232,588 FRB Ser. 06-4, Class A2FL, 0.273s, 2049 50,382 50,256 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 F 118,404 118,540 FRB Ser. 07-HQ12, Class A2FX, 5.777s, 2049 806,627 818,808 Ser. 07-IQ14, Class A2, 5.61s, 2049 112,748 114,042 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 475,569 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 242,616 232,002 FRB Ser. 05-HQ5, Class X1, IO, 0.463s, 2042 51,802,625 131,061 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 642,091 642,123 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 2.021s, 2045 3,210,875 356,873 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 659,000 659,989 Ser. 07-C34, IO, 0.494s, 2046 1,980,017 23,958 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.703s, 2041 770,000 775,002 WF-RBS Commercial Mortgage Trust Ser. 13-C14, Class XA, IO, 1.062s, 2046 10,841,499 631,734 Global Income Trust 33 MORTGAGE-BACKED SECURITIES (23.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.647s, 2044 $937,000 $972,793 FRB Ser. 11-C4, Class E, 5.415s, 2044 794,000 805,179 Ser. 13-C12, Class XA, IO, 1.653s, 2048 4,872,927 429,851 Residential mortgage-backed securities (non-agency) (4.0%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 9.004s, 2036 550,000 556,875 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 280,000 246,960 Ser. 13-RR1, Class 1A2, 2.425s, 2035 1,360,000 1,109,080 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.435s, 2037 314,007 193,428 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.029s, 2034 12,634 1,727 Countrywide Alternative Loan Trust Ser. 05-20CB, Class 3A6, 5 1/2s, 2035 324,267 293,461 FRB Ser. 05-51, Class 1A1, 0.472s, 2035 668,797 570,150 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 121,603 214,553 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 327,000 474,985 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.462s, 2035 $963,625 831,704 JPMorgan Resecuritization Trust 144A FRB Ser. 09-11, Class 5A2, 2.621s, 2036 1,219,732 1,027,624 Ser. 14-1, Class 9A3, 0.444s, 2035 705,226 680,684 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 661,577 588,804 FRB Ser. 06-AR4, Class 1A1B, 1.066s, 2046 1,480,475 1,258,404 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 3,549,895 3,058,235 FRB Ser. 05-AR9, Class A1C3, 0.632s, 2045 747,965 673,168 FRB Ser. 05-AR2, Class 2A1B, 0.522s, 2045 984,085 888,137 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.324s, 2047 850,000 607,906 Total mortgage-backed securities (cost $74,201,249) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2044 $3,000,000 $3,252,656 4s, TBA, May 1, 2044 1,000,000 1,058,438 U.S. Government Agency Mortgage Obligations (10.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 17,800 19,528 5 1/2s, June 1, 2035 19,598 21,813 5 1/2s, April 1, 2020 6,718 7,246 3s, March 1, 2043 979,737 948,355 34 Global Income Trust U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 $110,752 $128,423 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 43,009 48,090 6s, July 1, 2037 1,936 2,161 6s, with due dates from May 1, 2021 to October 1, 2021 62,461 68,706 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 48,919 52,703 5 1/2s, TBA, May 1, 2044 1,000,000 1,106,094 5s, May 1, 2037 113,665 124,921 5s, with due dates from May 1, 2020 to March 1, 2021 7,376 7,929 4 1/2s, May 1, 2041 ## 999,787 1,074,732 4 1/2s, TBA, May 1, 2044 4,000,000 4,294,375 4s, with due dates from May 1, 2019 to September 1, 2020 84,001 89,119 4s, TBA, May 1, 2044 4,000,000 4,190,625 3 1/2s, TBA, May 1, 2044 8,000,000 8,124,375 3s, with due dates from January 1, 2043 to April 1, 2043 4,751,568 4,612,817 3s, TBA, May 1, 2044 9,000,000 8,774,297 Total U.S. government and agency mortgage obligations (cost $37,625,394) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Bonds 3 5/8s, August 15, 2043 i $110,000 $113,614 Total U.S. treasury obligations (cost $113,614) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $138,205 IL State G.O. Bonds, 4.421s, 1/1/15 45,000 46,092 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 128,985 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 127,064 Total municipal bonds and notes (cost $355,665) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $9,355,500 $46,403 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 9,355,500 25,260 Barclays Bank PLC 1.80/6 month EUR-EURIBOR–Reuters/Jun-24 Jun-14/1.80 EUR 6,205,000 86,774 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 $6,237,000 32,682 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 6,237,000 15,779 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 3,742,200 17,551 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 3,742,200 10,815 Global Income Trust 35 PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International 1.80/6 month EUR-EURIBOR–Reuters/Jun-24 Jun-14/1.80 EUR 6,205,000 $86,774 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 $6,237,000 30,499 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 6,237,000 17,152 Total purchased swap options outstanding (cost $425,888) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.00 $8,000,000 $72,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 8,000,000 57,280 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 8,000,000 51,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 8,000,000 46,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 8,000,000 41,920 Total purchased options outstanding (cost $385,000) SHORT-TERM INVESTMENTS (11.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 26,304,773 $26,304,773 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 $139,000 139,000 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, August 21, 2014 # Δ § 1,818,000 1,817,831 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, July 24, 2014 # § 2,412,000 2,411,916 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 # Δ § 8,672,000 8,671,356 Total short-term investments (cost $39,343,814) TOTAL INVESTMENTS Total investments (cost $347,720,838) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar 36 Global Income Trust ZAR South African Rand Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $334,025,465. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $194,229,479 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Global Income Trust 37 DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.6% Mexico 1.0% Spain 6.3 Canada 0.9 Italy 5.3 Russia 0.9 Japan 5.2 Austria 0.9 Germany 3.8 South Africa 0.8 France 3.0 Ireland 0.6 United Kingdom 2.9 Supra-Nation 0.6 Greece 2.0 Brazil 0.5 Belgium 1.9 Poland 0.5 Luxembourg 1.3 Sweden 0.5 Argentina 1.3 Other 2.0 Netherlands 1.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $149,526,079) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/17/14 $733,792 $728,534 $(5,258) Chilean Peso Buy 7/17/14 10,390 10,625 (235) Colombian Peso Buy 7/17/14 25,599 13,433 12,166 Euro Buy 6/18/14 1,766,184 1,752,376 13,808 Barclays Bank PLC Australian Dollar Buy 7/17/14 235,109 233,314 1,795 British Pound Buy 6/18/14 6,299,643 6,237,691 61,952 Canadian Dollar Sell 7/17/14 893,679 887,528 (6,151) Czech Koruna Buy 6/18/14 147,678 146,686 992 Euro Sell 6/18/14 34,680 43,578 8,898 Japanese Yen Buy 5/21/14 1,746,915 1,741,750 5,165 Mexican Peso Buy 7/17/14 231,667 231,083 584 New Zealand Dollar Buy 7/17/14 2,413,058 2,397,032 16,026 Norwegian Krone Sell 6/18/14 816,889 832,605 15,716 Polish Zloty Sell 6/18/14 1,142,508 1,131,007 (11,501) Singapore Dollar Sell 5/21/14 257,397 253,060 (4,337) South African Rand Sell 7/17/14 472,933 465,921 (7,012) South Korean Won Buy 5/21/14 495,414 486,468 8,946 Swedish Krona Sell 6/18/14 1,722,770 1,700,676 (22,094) Swiss Franc Buy 6/18/14 1,656,303 1,651,281 5,022 Turkish Lira Buy 6/18/14 240,981 236,194 4,787 Citibank, N.A. Australian Dollar Sell 7/17/14 1,307,795 1,302,126 (5,669) Brazilian Real Sell 7/2/14 329,891 315,907 (13,984) 38 Global Income Trust FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $149,526,079) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Sell 7/17/14 $426,785 $436,127 $9,342 Danish Krone Buy 6/18/14 680,440 673,265 7,175 Euro Sell 6/18/14 19,926,582 19,777,215 (149,367) Japanese Yen Buy 5/21/14 3,649,077 3,676,559 (27,482) New Zealand Dollar Buy 7/17/14 1,596,426 1,583,051 13,375 Norwegian Krone Sell 6/18/14 783,806 779,696 (4,110) Swiss Franc Buy 6/18/14 403,619 407,028 (3,409) Thai Baht Buy 5/21/14 341,659 332,231 9,428 Credit Suisse International Australian Dollar Buy 7/17/14 4,713 4,675 38 British Pound Sell 6/18/14 2,378,421 2,347,940 (30,481) Canadian Dollar Buy 7/17/14 5,919 12,953 (7,034) Euro Buy 6/18/14 929,424 923,165 6,259 Indian Rupee Buy 5/21/14 445,649 408,602 37,047 Japanese Yen Sell 5/21/14 7,052,674 7,083,774 31,100 New Zealand Dollar Buy 7/17/14 1,390,640 1,386,193 4,447 Norwegian Krone Buy 6/18/14 815,882 806,419 9,463 Norwegian Krone Sell 6/18/14 815,882 800,446 (15,436) Singapore Dollar Sell 5/21/14 35,335 34,741 (594) South African Rand Sell 7/17/14 1,092,769 1,077,090 (15,679) South Korean Won Buy 5/21/14 2,346,588 2,245,702 100,886 Swedish Krona Sell 6/18/14 775,012 747,042 (27,970) Swiss Franc Sell 6/18/14 324,509 313,917 (10,592) Deutsche Bank AG Australian Dollar Buy 7/17/14 1,442,817 1,430,980 11,837 British Pound Buy 6/18/14 832,583 827,606 4,977 Canadian Dollar Sell 7/17/14 8,652 8,575 (77) Euro Buy 6/18/14 234,715 238,029 (3,314) Japanese Yen Sell 5/21/14 417,043 418,489 1,446 New Zealand Dollar Buy 7/17/14 1,891,483 1,883,598 7,885 Norwegian Krone Sell 6/18/14 796,838 788,853 (7,985) Swedish Krona Sell 6/18/14 27,999 17,457 (10,542) Swiss Franc Sell 6/18/14 720,854 709,746 (11,108) Goldman Sachs International Australian Dollar Sell 7/17/14 201,932 200,528 (1,404) British Pound Buy 6/18/14 986,676 969,700 16,976 Canadian Dollar Buy 7/17/14 830,567 825,519 5,048 Euro Sell 6/18/14 17,589,287 17,443,649 (145,638) Japanese Yen Sell 5/21/14 1,033,094 1,028,134 (4,960) HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 801,072 799,932 (1,140) British Pound Sell 6/18/14 783,805 775,279 (8,526) Global Income Trust 39 FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $149,526,079) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Euro Sell 6/18/14 $617,443 $611,936 $(5,507) Japanese Yen Buy 5/21/14 5,250,154 5,273,046 (22,892) Swedish Krona Buy 6/18/14 262,553 272,350 (9,797) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 335,012 338,107 (3,095) British Pound Buy 6/18/14 836,801 840,167 (3,366) Canadian Dollar Buy 7/17/14 805,614 808,762 (3,148) Euro Buy 6/18/14 3,179,324 3,164,400 14,924 Hungarian Forint Sell 6/18/14 477,907 466,095 (11,812) Indian Rupee Buy 5/21/14 480,714 461,152 19,562 Japanese Yen Buy 5/21/14 297,525 290,442 7,083 Malaysian Ringgit Buy 5/21/14 208,123 202,530 5,593 Mexican Peso Sell 7/17/14 548,758 547,508 (1,250) New Taiwan Dollar Sell 5/21/14 470,439 468,326 (2,113) New Zealand Dollar Buy 7/17/14 1,057,973 1,048,949 9,024 Norwegian Krone Sell 6/18/14 643,851 639,209 (4,642) Russian Ruble Buy 6/18/14 246,023 244,717 1,306 Swedish Krona Buy 6/18/14 805,732 814,372 (8,640) Swedish Krona Sell 6/18/14 805,732 807,724 1,992 Swiss Franc Buy 6/18/14 340,536 345,368 (4,832) Thai Baht Buy 5/21/14 12,380 19,502 (7,122) Royal Bank of Scotland PLC (The) British Pound Sell 6/18/14 7,184,040 7,100,055 (83,985) Japanese Yen Buy 5/21/14 29,799 29,923 (124) Japanese Yen Sell 5/21/14 29,799 29,795 (4) State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 291,022 300,531 (9,509) British Pound Buy 6/18/14 2,794,122 2,752,224 41,898 British Pound Sell 6/18/14 2,794,122 2,755,245 (38,877) Canadian Dollar Buy 7/17/14 469,926 472,250 (2,324) Chilean Peso Buy 7/17/14 786,649 812,925 (26,276) Euro Sell 6/18/14 993,790 970,792 (22,998) Israeli Shekel Buy 7/17/14 159,305 158,652 653 Japanese Yen Sell 5/21/14 692,904 690,922 (1,982) New Taiwan Dollar Sell 5/21/14 470,551 468,238 (2,313) New Zealand Dollar Buy 7/17/14 1,860,726 1,844,986 15,740 Norwegian Krone Sell 6/18/14 837,562 838,176 614 Singapore Dollar Sell 5/21/14 687,801 676,324 (11,477) Swedish Krona Sell 6/18/14 763,687 750,975 (12,712) Swiss Franc Buy 6/18/14 179,702 181,975 (2,273) 40 Global Income Trust FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $149,526,079) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 7/17/14 $250,913 $248,905 $2,008 British Pound Buy 6/18/14 1,171,489 1,152,042 19,447 Canadian Dollar Sell 7/17/14 24,043 23,866 (177) Euro Buy 6/18/14 205,999 204,398 1,601 Euro Sell 6/18/14 205,999 204,022 (1,977) Japanese Yen Sell 5/21/14 609,289 609,974 685 Norwegian Krone Sell 6/18/14 752,823 745,289 (7,534) Singapore Dollar Sell 5/21/14 255,403 251,138 (4,265) Swedish Krona Buy 6/18/14 1,546,567 1,558,617 (12,050) Swiss Franc Sell 6/18/14 788,369 781,400 (6,969) WestPac Banking Corp. Australian Dollar Sell 7/17/14 3,051 13,007 9,956 British Pound Buy 6/18/14 1,600,017 1,573,993 26,024 British Pound Sell 6/18/14 1,600,017 1,577,435 (22,582) Canadian Dollar Sell 7/17/14 2,914,362 2,882,603 (31,759) Euro Buy 6/18/14 1,012,240 1,011,195 1,045 Japanese Yen Buy 5/21/14 1,162,081 1,166,765 (4,684) Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 9 $977,325 Jun-14 $18,955 Canadian Government Bond 10 yr (Long) 13 1,553,287 Jun-14 16,913 Euro-Bobl 5 yr (Short) 47 8,200,885 Jun-14 (26,884) Euro-Bund 10 yr (Short) 169 33,889,142 Jun-14 (312,069) Euro-Buxl 30 yr (Short) 11 2,004,664 Jun-14 (39,408) Euro-Dollar 90 day (Short) 214 53,088,050 Sep-15 10,654 Euro-Schatz 2 yr (Long) 96 14,711,674 Jun-14 (6,300) Japanese Government Bond 10 yr (Long) 9 12,757,666 Jun-14 13,165 Japanese Government Bond 10 yr (Short) 14 19,845,258 Jun-14 (20,603) Japanese Government Bond 10 yr Mini (Long) 27 3,827,036 Jun-14 4,648 U.K. Gilt 10 yr (Long) 37 6,892,400 Jun-14 94,636 U.S. Treasury Bond 30 yr (Long) 7 944,563 Jun-14 25,143 U.S. Treasury Bond Ultra 30 yr (Long) 42 6,185,813 Jun-14 274,233 U.S. Treasury Note 2 yr (Long) 75 16,490,625 Jun-14 4,545 Global Income Trust 41 FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 5 yr (Short) 28 $3,344,688 Jun-14 $2,064 U.S. Treasury Note 10 yr (Short) 460 57,234,063 Jun-14 (234,186) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $809,322) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $11,826,600 $79,948 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 3,723,000 651,804 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 5,913,300 40,624 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $328,750) (Unaudited) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$99.00 $16,000,000 $46,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 8,000,000 41,920 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 8,000,000 32,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 8,000,000 29,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 8,000,000 26,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 8,000,000 17,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 8,000,000 15,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 8,000,000 14,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 8,000,000 12,560 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 $43,925,000 $(99,710) 2.60/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.60 14,235,200 (4,982) 42 Global Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International cont. 1.575/3 month USD-LIBOR-BBA/ Jun-19 (Purchased) Jun-14/1.575 $17,873,729 $(26,453) 1.03/6 month EUR-EURIBOR-Reuters/ Oct-17 (Written) Oct-14/1.03 EUR 35,140,000 110,666 JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 $17,570,000 (26,355) 0.862/6 month EUR-EURIBOR-Reuters/ Oct-16 (Written) Oct-14/0.862 EUR 13,178,000 23,036 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $2,108,398) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $1,000,000 5/12/14 $1,073,594 Federal National Mortgage Association, 4s, May 1, 2044 1,000,000 5/12/14 1,047,656 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 5,495,000 $— 3/19/19 4.0275% 3 month MYR- $(280) KLIBOR-BNM Credit Suisse International AUD 795,000 — 10/10/23 6 month AUD-BBR- 4.49% 19,771 BBSW Deutsche Bank AG MYR 5,495,000 — 3/19/19 4.035% 3 month MYR- (853) KLIBOR-BNM PLN 5,586,000 — 3/17/24 4.1072% 6 month PLN- (34,446) WIBOR-WIBO PLN 2,785,000 — 3/18/24 4.12875% 6 month PLN- (18,795) WIBOR-WIBO PLN 2,458,000 — 3/27/24 4.045% 6 month PLN- (10,588) WIBOR-WIBO Goldman Sachs International CAD 1,548,000 — 5/30/23 2.534% 3 month CAD- 8,044 BA-CDOR CHF 938,000 — 2/24/24 6 month CHF- 1.36% 23,712 LIBOR-BBA EUR 26,303,000 — 8/30/14 1 year EUR-EONIA- 0.11% (20,019) OIS-COMPOUND Global Income Trust 43 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 26,303,000 $— 8/30/14 0.309% 3 month EUR- $(57,448) EURIBOR- REUTERS EUR 26,303,000 — 8/31/14 1 year EUR-EONIA- 0.11% (19,931) OIS-COMPOUND EUR 26,303,000 — 8/31/14 0.314% 3 month EUR- (59,393) EURIBOR- REUTERS EUR 26,303,000 — 9/3/14 1 year EUR-EONIA- 0.086% (29,086) OIS-COMPOUND EUR 26,303,000 — 9/3/14 0.283% 3 month EUR- (48,468) EURIBOR- REUTERS JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY- (11,184) LIBOR-BBA JPY 411,000,000 — 9/15/41 6 month JPY- 1.768% 9,836 LIBOR-BBA KRW 8,034,000,000 — 11/18/18 3 month KRW-CD- 3.105% 33,478 KSDA-BLOOMBERG JPMorgan Chase Bank N.A. CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD- 907 BA-CDOR CAD 1,100,000 — 9/21/41 3 month CAD-BA- 2.78311% (106,166) CDOR CAD 2,887,000 — 10/9/23 3 month CAD-BA- 3.055% 80,799 CDOR CAD 669,000 — 2/6/24 3 month CAD-BA- 2.855% 8,006 CDOR HUF 81,000,000 — 2/4/19 4.79% 6 month (17,916) HUF-BUBOR- REUTERS HUF 162,000,000 — 2/5/19 4.7275% 6 month (33,647) HUF-BUBOR- REUTERS HUF 225,000,000 — 2/11/19 4.41% 6 month (31,469) HUF-BUBOR- REUTERS JPY 901,000,000 — 2/19/15 6 month JPY- 0.705% 45,208 LIBOR-BBA JPY 149,300,000 — 2/19/20 6 month JPY- 1.3975% 87,673 LIBOR-BBA PLN 1,070,000 — 2/4/19 6 month PLN- 4.04% 10,169 WIBOR-WIBO PLN 2,140,000 — 2/5/19 6 month PLN- 3.9775% 18,260 WIBOR-WIBO PLN 2,930,000 — 2/11/19 6 month PLN- 3.805% 17,029 WIBOR-WIBO Total $— 44 Global Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 328,100,000 $(59) 11/19/43 1.75625% 6 month JPY- $12,763 LIBOR-BBA JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY- (22,143) LIBOR-BBA $47,118,800 E 70,101 6/18/16 3 month USD- 0.75% (64,376) LIBOR-BBA 11,133,400 E (28,450) 6/18/19 3 month USD- 2.00% 57,121 LIBOR-BBA 24,604,900 E 128,998 6/18/24 3 month USD- 3.00% (306,141) LIBOR-BBA 10,776,600 E 266,954 6/18/44 3 month USD- 3.75% (327,591) LIBOR-BBA 2,912,900 E (27) 5/23/19 3 month USD- 1.875% (11,006) LIBOR-BBA 34,000,000 E 282,551 6/18/21 3 month USD- 2.50% (59,251) LIBOR-BBA 35,966,000 E (13,036) 6/18/16 3 month USD- 0.65% 17,751 LIBOR-BBA 32,616,500 E 135,491 6/18/19 3 month USD- 1.90% 43,121 LIBOR-BBA 7,879,000 E 30,602 6/18/24 3 month USD- 2.90% 98,733 LIBOR-BBA 6,814,900 (90) 3/27/24 3 month USD- 2.87% (95,790) LIBOR-BBA 5,097,500 E (72) 5/23/24 3 month USD- 2.845% 31,339 LIBOR-BBA 2,563,300 E (24) 5/27/19 3 month USD- 1.885% (9,893) LIBOR-BBA 3,932,400 E (55) 5/27/24 3 month USD- 2.86% 27,802 LIBOR-BBA 32,800,000 E 31,850 6/17/17 3 month USD- 1.617% (59,760) LIBOR-BBA 11,400,000 E (107) 6/15/19 3 month USD- 2.61% 28,906 LIBOR-BBA 11,400,000 E (107) 6/15/19 3 month USD- 2.64% 19,090 LIBOR-BBA EUR 32,830,000 E (227,421) 6/18/16 6 month EUR- 0.75% 34,108 EURIBOR-REUTERS EUR 34,675,000 E (1,693,367) 6/18/19 6 month EUR- 1.75% 214,631 EURIBOR-REUTERS EUR 9,458,000 E 661,829 6/18/24 6 month EUR- 2.50% (287,489) EURIBOR-REUTERS EUR 2,782,000 E (356,405) 6/18/44 6 month EUR- 3.00% 179,606 EURIBOR-REUTERS EUR 5,075,000 E (28) 2/18/24 6 month EUR- 2.85% (109,104) EURIBOR-REUTERS Global Income Trust 45 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 39,226,000 E $96,645 6/18/16 6 month GBP- 1.25% $7,236 LIBOR-BBA GBP 12,202,000 E (123,179) 6/18/19 6 month GBP- 2.25% 30,798 LIBOR-BBA JPY 18,345,000 (6) 3/24/44 6 month JPY- 1.80% 120 LIBOR-BBA JPY 35,921,000 (12) 3/24/44 6 month JPY- 1.79625% (205) LIBOR-BBA JPY 996,900,000 (39) 3/14/19 6 month JPY- 0.3175% (3,577) LIBOR-BBA JPY 218,100,000 (38) 3/14/44 6 month JPY- 1.795% 701 LIBOR-BBA JPY 17,784,000 (3) 3/24/44 6 month JPY- 1.80125% 173 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $654,469 $— 1/12/41 4.00% (1 month Synthetic TRS Index $1,471 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,165,266 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,470 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 126,667 — 1/12/40 5.00% (1 month Synthetic MBX Index 640 USD-LIBOR) 5.00% 30 year Fannie Mae pools 215,788 — 1/12/42 4.00% (1 month Synthetic TRS Index 417 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,078,133 — 1/12/41 4.00% (1 month Synthetic TRS Index 15,912 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,927,123 — 1/12/41 5.00% (1 month Synthetic MBX Index 46,477 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,599 — 1/12/38 6.50% (1 month Synthetic TRS Index 13 USD-LIBOR) 6.50% 30 year Fannie Mae pools 137,240 — 1/12/41 5.00% (1 month Synthetic MBX Index 715 USD-LIBOR) 5.00% 30 year Fannie Mae pools 46 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $590,870 $— 1/12/40 4.50% (1 month Synthetic MBX Index $1,814 USD-LIBOR) 4.50% 30 year Fannie Mae pools 77,407 — 1/12/40 5.00% (1 month Synthetic MBX Index 391 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,178,624 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,618 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,175,077 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,530 USD-LIBOR) 5.00% 30 year Fannie Mae pools 637,519 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,319 USD-LIBOR) 5.00% 30 year Fannie Mae pools 110,993 — 1/12/40 5.00% (1 month Synthetic MBX Index 561 USD-LIBOR) 5.00% 30 year Fannie Mae pools 359,849 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,817 USD-LIBOR) 5.00% 30 year Fannie Mae pools 261,010 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,318 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,082,585 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,208) USD-LIBOR 6.50% 30 year Fannie Mae pools 106,674 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (445) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,198,233 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (1,512) USD-LIBOR 4.50% 30 year Fannie Mae pools 343,836 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,290) USD-LIBOR 5.50% 30 year Fannie Mae pools 171,918 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (645) USD-LIBOR 5.50% 30 year Fannie Mae pools 171,918 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (645) USD-LIBOR 5.50% 30 year Fannie Mae pools 345,029 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,294) USD-LIBOR 5.50% 30 year Fannie Mae pools 895,983 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,361) USD-LIBOR 5.50% 30 year Fannie Mae pools Global Income Trust 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $345,029 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,294) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,268,906 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,853 USD-LIBOR) 4.00% 30 year Fannie Mae pools 938,149 — 1/12/41 5.00% (1 month Synthetic TRS Index 992 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 301,373 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,569 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 396,469 — 1/12/41 5.00% (1 month Synthetic TRS Index 419 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 533,832 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,238 USD-LIBOR) 6.50% 30 year Fannie Mae pools 688,766 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,584) USD-LIBOR 5.50% 30 year Fannie Mae pools 867,490 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (103) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,350,000 — 3/20/24 (2.505%) USA Non Revised (10,895) Consumer Price Index-Urban (CPI-U) 11,302,000 — 3/20/16 1.795% USA Non Revised (31,239) Consumer Price Index-Urban (CPI-U) 1,831,000 — 3/21/24 (2.505%) USA Non Revised (8,459) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 235,071 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,224 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,028,000 — 2/3/16 1.795% USA Non Revised (26,165) Consumer Price Index-Urban (CPI-U) 1,947,181 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,457) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,757,000 — 1/31/16 1.795% USA Non Revised (6,768) Consumer Price Index-Urban (CPI-U) 48 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $11,366,000 $— 3/27/16 1.7475% USA Non Revised $(37,337) Consumer Price Index-Urban (CPI-U) 2,363,000 — 3/27/24 (2.4825%) USA Non Revised (5,548) Consumer Price Index-Urban (CPI-U) EUR 4,580,000 — 2/21/19 (1.235%) Eurostat Eurozone (22,760) HICP excluding tobacco EUR 2,380,000 — 2/21/24 1.69% Eurostat Eurozone 24,896 HICP excluding tobacco Credit Suisse International $1,055,966 — 1/12/41 4.50% (1 month Synthetic MBX Index 3,570 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 478,025 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (603) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,185,137 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,757) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,931,965 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,438) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,910,833 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,411) USD-LIBOR 4.50% 30 year Fannie Mae pools 632,883 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (76) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 1,340,000 — 3/27/19 (1.1913%) Eurostat Eurozone (3,424) HICP excluding tobacco EUR 4,580,000 — 2/20/19 (1.2225%) Eurostat Eurozone (18,700) HICP excluding tobacco EUR 2,380,000 — 2/20/24 1.68% Eurostat Eurozone 21,528 HICP excluding tobacco EUR 1,340,000 — 3/24/19 (1.1925%) Eurostat Eurozone (3,543) HICP excluding tobacco GBP 1,130,000 — 3/20/19 3.05% GBP Non-revised UK (9,616) Retail Price Index GBP 1,130,000 — 3/25/19 3.0413% GBP Non-revised UK (10,474) Retail Price Index Global Income Trust 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $224,603 $— 1/12/39 6.00% (1 month Synthetic TRS Index $286 USD-LIBOR) 6.00% 30 year Fannie Mae pools 38,012 — 1/12/38 6.50% (1 month Synthetic TRS Index 88 USD-LIBOR) 6.50% 30 year Fannie Mae pools 535,709 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,036 USD-LIBOR) 4.00% 30 year Fannie Mae pools 535,709 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,036 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,606,520 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,027 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,779,076 — 1/12/41 4.00% (1 month Synthetic TRS Index 3,999 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,128,944 — 1/12/41 4.50% (1 month Synthetic TRS Index 6,472 USD-LIBOR) 4.50% 30 year Fannie Mae pools 694,367 — 1/12/40 4.00% (1 month Synthetic TRS Index 1,345 USD-LIBOR) 4.00% 30 year Fannie Mae pools 54,611 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (268) USD-LIBOR 6.50% 30 year Fannie Mae pools 65,514 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (321) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,237,391 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,065) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,512,829 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,927 USD-LIBOR) 4.00% 30 year Fannie Mae pools 796,621 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,541 USD-LIBOR) 4.00% 30 year Fannie Mae pools 12,861,000 — 3/3/19 2.13% USA Non Revised (16,977) Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 1,750,646 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,209 USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— 50 Global Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $2,666 $39,000 5/11/63 300 bp $2,599 BBB– Index CMBX NA BBB–/P 5,303 88,000 5/11/63 300 bp 5,154 BBB– Index CMBX NA BBB–/P 10,865 176,000 5/11/63 300 bp 10,566 BBB– Index CMBX NA BBB–/P 10,317 181,000 5/11/63 300 bp 10,009 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 13,525 122,000 5/11/63 300 bp 13,318 BBB– Index Credit Suisse International CMBX NA BBB–/P 690 89,000 5/11/63 300 bp 539 BBB– Index CMBX NA BBB–/P 8,994 113,000 5/11/63 300 bp 8,802 BBB– Index CMBX NA BBB–/P 1,382 119,000 5/11/63 300 bp 1,179 BBB– Index CMBX NA BBB–/P 15,705 139,000 5/11/63 300 bp 15,469 BBB– Index CMBX NA BBB–/P 11,537 149,000 5/11/63 300 bp 11,283 BBB– Index CMBX NA BBB–/P 11,968 150,000 5/11/63 300 bp 11,714 BBB– Index CMBX NA BBB–/P 9,867 150,000 5/11/63 300 bp 9,612 BBB– Index CMBX NA BBB–/P 4,625 152,000 5/11/63 300 bp 4,367 BBB– Index CMBX NA BBB–/P 2,678 152,000 5/11/63 300 bp 2,420 BBB– Index CMBX NA BBB–/P 2,397 156,000 5/11/63 300 bp 2,132 BBB– Index CMBX NA BBB–/P 13,039 179,000 5/11/63 300 bp 12,735 BBB– Index CMBX NA BBB–/P 19,852 259,000 5/11/63 300 bp 19,411 BBB– Index CMBX NA BBB–/P 12,926 315,000 5/11/63 300 bp 12,391 BBB– Index CMBX NA BB Index — (846) 162,000 5/11/63 (500 bp) 541 CMBX NA BB Index — (2,096) 120,000 5/11/63 (500 bp) (1,068) CMBX NA BB Index — (517) 54,000 5/11/63 (500 bp) (25) CMBX NA BB Index — (493) 54,000 5/11/63 (500 bp) (30) Global Income Trust 51 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BB Index — $(2,308) $119,000 5/11/63 (500 bp) $(1,289) CMBX NA BBB–/P 48 1,000 5/11/63 300 bp 46 BBB– Index CMBX NA BBB–/P 2,617 110,000 5/11/63 300 bp 2,430 BBB– Index CMBX NA — (7,683) 136,000 1/17/47 (300 bp) (4,365) BBB– Index CMBX NA — (8,276) 136,000 1/17/47 (300 bp) (4,958) BBB– Index CMBX NA — (6,289) 134,000 1/17/47 (300 bp) (3,019) BBB– Index CMBX NA — (7,850) 134,000 1/17/47 (300 bp) (4,580) BBB– Index Goldman Sachs International CMBX NA BB Index — (519) 54,000 5/11/63 (500 bp) (56) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” 52 Global Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $88,713,128 $— Foreign government and agency bonds and notes — 118,925,860 — Mortgage-backed securities — 78,420,483 — Municipal bonds and notes — 440,346 — Purchased options outstanding — 269,680 — Purchased swap options outstanding — 369,689 — U.S. government and agency mortgage obligations — 38,007,403 — U.S. treasury obligations — 113,614 — Short-term investments 26,304,773 13,040,103 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(346,415) $— Futures contracts (174,494) — — Written options outstanding — (236,640) — Written swap options outstanding — (772,376) — Forward premium swap option contracts — (23,798) — TBA sale commitments — (2,121,250) — Interest rate swap contracts — 48,414 — Total return swap contracts — (74,944) — Credit default contracts — 13,203 — Totals by level $— The accompanying notes are an integral part of these financial statements. Global Income Trust 53 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $321,416,065) $338,300,306 Affiliated issuers (identified cost $26,304,773) (Note 5) 26,304,773 Foreign currency (cost $3,525) (Note 1) 3,552 Interest and other receivables 3,956,941 Receivable for shares of the fund sold 1,729,691 Receivable for investments sold 18,113,905 Receivable for sales of delayed delivery securities (Note 1) 2,110,996 Receivable for variation margin (Note 1) 462,821 Unrealized appreciation on forward premium swap option contracts (Note 1) 133,702 Unrealized appreciation on forward currency contracts (Note 1) 611,741 Unrealized appreciation on OTC swap contracts (Note 1) 697,347 Premium paid on OTC swap contracts (Note 1) 36,877 Prepaid assets 62,694 Total assets LIABILITIES Payable to custodian 799,859 Payable for investments purchased 17,287,359 Payable for purchases of delayed delivery securities (Note 1) 32,814,146 Payable for shares of the fund repurchased 690,575 Payable for compensation of Manager (Note 2) 155,680 Payable for custodian fees (Note 2) 31,707 Payable for investor servicing fees (Note 2) 36,507 Payable for Trustee compensation and expenses (Note 2) 123,851 Payable for administrative services (Note 2) 997 Payable for distribution fees (Note 2) 81,793 Payable for variation margin (Note 1) 978,157 Unrealized depreciation on OTC swap contracts (Note 1) 771,761 Premium received on OTC swap contracts (Note 1) 161,001 Unrealized depreciation on forward currency contracts (Note 1) 958,156 Unrealized depreciation on forward premium swap option contracts (Note 1) 157,500 Written options outstanding, at value (premiums $1,138,072) (Notes 1 and 3) 1,009,016 TBA sale commitments, at value (proceeds receivable $2,108,398) (Note 1) 2,121,250 Collateral on certain derivative contracts, at value (Note 1) 113,614 Other accrued expenses 206,952 Total liabilities Net assets (Continued on next page) 54 Global Income Trust Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $326,047,499 Undistributed net investment income (Note 1) 1,583,484 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (9,459,790) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 15,854,272 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($212,220,073 divided by 16,443,369 shares) $12.91 Offering price per class A share (100/96.00 of $12.91)* $13.45 Net asset value and offering price per class B share ($8,632,973 divided by 672,033 shares)** $12.85 Net asset value and offering price per class C share ($29,481,220 divided by 2,293,900 shares)** $12.85 Net asset value and redemption price per class M share ($11,608,756 divided by 908,176 shares) $12.78 Offering price per class M share (100/96.75 of $12.78)† $13.21 Net asset value, offering price and redemption price per class R share ($6,194,669 divided by 480,898 shares) $12.88 Net asset value, offering price and redemption price per class R5 share ($11,010 divided by 853 shares) ‡ $12.90 Net asset value, offering price and redemption price per class R6 share ($4,685,318 divided by 363,063 shares) $12.90 Net asset value, offering price and redemption price per class Y share ($61,191,446 divided by 4,742,228 shares) $12.90 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ‡ Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Global Income Trust 55 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $5,108 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 833,427 Investor servicing fees (Note 2) 217,551 Custodian fees (Note 2) 46,409 Trustee compensation and expenses (Note 2) 11,133 Distribution fees (Note 2) 485,418 Administrative services (Note 2) 4,617 Other 257,450 Fees waived and reimbursed by Manager (Note 2) (11,921) Total expenses Expense reduction (Note 2) (440) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,964,052 Net realized loss on swap contracts (Note 1) (2,737,559) Net realized loss on futures contracts (Note 1) (1,955,114) Net realized loss on foreign currency transactions (Note 1) (2,346,071) Net realized gain on written options (Notes 1 and 3) 538,871 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,137,712 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 9,873,279 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 56 Global Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $4,471,732 $9,988,638 Net realized gain (loss) on investments and foreign currency transactions (2,535,821) 7,986,115 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 11,010,991 (15,823,667) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,056,810) (6,033,372) Class B (99,314) (212,458) Class C (336,065) (740,318) Class M (165,928) (340,470) Class R (80,244) (136,973) Class R5 (177) (311) Class R6 (73,178) (77,428) Class Y (785,230) (1,615,804) From return of capital Class A — (653,480) Class B — (23,011) Class C — (80,185) Class M — (36,876) Class R — (14,836) Class R5 — (34) Class R6 — (8,386) Class Y — (175,009) Increase (decrease) from capital share transactions (Note 4) 23,470,895 (52,950,579) Total increase (decrease) in net assets NET ASSETS Beginning of period 302,204,614 363,153,058 End of period (including undistributed net investment income of $1,583,484 and $1,708,698, respectively) *
